Exhibit 23.1 CONSENT OF INDEPENDENT AUDITORS We consent to the incorporation by reference in the Registration Statement on FormS-8(No.333-181345)of Coca‑Cola Bottling Co. Consolidated of our report dated June22, 2017, with respect to the combined statement of assets acquired and liabilities assumed as of December31, 2016, and the related combined statement of net revenues and direct operating expenses for the year then ended, and the related notes to the combined abbreviated financial statements of CCR 2017 Tranche 1 Carve-out Transactions – Production and Distribution, a business of TheCoca‑ColaCompany, included in this Current Report on Form8-K/Aof Coca-Cola Bottling Co. Consolidated. /s/ Ernst& Young LLP Atlanta, Georgia
